Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Applicant’s Response
In Applicant’s Response dated 01/19/2022, Applicant amended Claims 1, 10 and 11; and argued against all rejections previously set forth in the Office Action dated 10/20/2021.

Status of the Claims
Claims 1 – 4, 8 – 11, 13, 16 – 23, 27 and 30 are rejected under pre-AIA  35 U.S.C. 103(a). 

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 8 – 11, 27 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alcala (US 2013/0282839) in view of Marlow et al. (US 2014/0068654) (hereinafter, Marlow) and in further view of Myslinski (US 2012/0317046) (hereinafter, Myslinski).

	Regarding Claim 1, Alcala teaches an information processing device comprising: 
a display unit that comprises a content display region and a posting information display region provided on the same screen, the display unit displaying first content on the content display region and displaying first posting information posted on a network on the posting information display region, the first posting information being associated with the first content (Alcala in par 0091 ; and
a control unit that execute at least one of first display control and second display control, the first display control controlling a display form of the first posting information according to the first content displayed on the display unit, the second display control controlling a display form of the first content according to the first posting information displayed on the display unit (Alcala in par 0096 and Fig. 3 – 5, teaches that once the user has finished entering the post, the user selects the Publish Post button 510. Upon receiving a selection of the Publish Post button 510, control circuitry 304 sends the text entered into the text entry box 506 and/or any other social network content specified by the user to social media server 424. The social media server 424 then converts the received data into a post 460, . 
However, Alcala does not specifically disclose [wherein the control unit stop reproduction of the first content on the content display region in a middle of the reproduction of the first content and starts reproduction of second content on the content display region by switching content displayed on the content display region from the first content to the second content automatically without waiting for an instruction to reproduce the second content from a user] in a case in which a number of pieces of second posting information that have been posted within a unit time is greater than a number of the first posting information that have been posted within the unit time, the second posting information being associated with the second content”
Marlow teaches a social networking system that may receive authorization from a first user of a social-networking system to control at least in part one or more functions of a set-top box (STB) of a first user (Marlow’s Abstract). Marlow in par 0101 and Fig. 7, teaches that at 710 authorization is received from a first user of a social-networking system to control at least in part one or more functions of a STB of the first user such as changing the channel being viewed on the TV. 
Marlow in par 0257 - 0259 and Fig. 25, further teaches that social networking system 160 may determine trending shows to recommend to user 101 in playlist 2510. For example, social networking system 160 may analyze post, likes, or any other interaction with social networking system 160 in order to determine shows that are 
Marlow in par 0286 and FIG. 31, illustrates a social programming guide (SPG) 3110 which may be displayed on mobile device 840 or TV 830. In general, SPG 3110 provides an easy and convenient way for user 101 to view and select available content to display on TV 830. Marlow in par 0291, further teaches that a particular icon in SPG 3110 may be a personalized queue for user 101. This personalize queue may include content that is the most recommended content for user 101 and may dynamically update. For example, social networking system 160 may determine recommendations for user 101 using the methods described above in reference to FIGS. 25-26. The recommendations may then be loaded into the personalized queue so that user 101 may simply push the icon of his personalized queue to being watching content recommended by social networking system 160. The content in the personalized queue may be a playlist that automatically plays the content sequentially without the user having to interact with mobile device 840, TV 830, or social TV dongle 810.
Accordingly, Marlow teaches a method that in response to a user input the system automatically stop reproduction of the first content on the content display region in a middle of the reproduction of the first content and starts reproduction of second content on the content display region by switching content displayed on the content display region from the first content to the second content automatically in a case in which a number of pieces of second posting information that have been posted within a unit time is greater than a number of the first posting information that have been posted within the unit time, the second posting information being associated with the second content. Additionally Marlow teaches a personalized queue that may included recommended content and it is dynamically updated can be presented to the user, wherein the personalized queue may be a list that automatically plays the content sequentially without the user having to perform an input.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Marlow with the teaching as in Alcala in order to change the displayed content in response to received suggestions as disclosed in Marlow. The motivation for doing so would have been to provide a process in which a computing system provide to the user an ordered list of content based on feedback received for the content and allow the user to watch a popular show within his/her friends (See Marlow’s par 0258).
However, Marlow is not clear about if the sequentially means that is in the middle of reproduction. Accordingly, Alcala in view of Marlow does not specifically disclose wherein the control unit stop reproduction of the first content on the content display region in a middle of the reproduction of the first content and starts reproduction of second content on the content display region by switching content displayed on the content display region from the first content to the second content automatically without waiting for an instruction to reproduce the second content from a user.
Myslinski in par 0147, teaches that a channel is automatically changed when a television program discusses a story that falls below the user's importance threshold, for example, by determining the importance of the story, comparing the importance rating with the threshold, and if the importance rating is or falls below the threshold, the channel is changed. The channel is changed to a story that is most important to the user. For example, a user has selected 3 topics--economy, sports, weather, and the user is watching News Channel A, when the sports segment ends, and goes to a story about fashion, so the television automatically switches to Channel B which is discussing the economy. To make the switch, content on all or specified channels is monitored and given an importance rating. A video is changed in a similar manner to changing a channel. For example, if a website displays videos, and the current video is below an importance threshold, the next video is presented. Similarly, a radio station or other program is able to be automatically changed based on a user's importance threshold.
Myslinski in par 0183, teaches that the user is presented these items (e.g. in a list), and then the user is able to select and/or rank the stories to watch in order or select only particular stories to view. For example, the user chooses to watch the sports report, the stock market report and the weather report, and then only those stories are shown to the user. The items (or segments) are pre-sorted based on previous selections by the user, user preferences, friends' selections (e.g. Facebook contact recommendations), popularity, and/or any other bases. The list of stories is displayed on the screen, so that the user is able to see what stories are upcoming.
Accordingly, Myslinski, teaches changing the channel that the user is watching without any user interaction and in the middle of the reproduction.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Myslinski with the teaching as in Marlow and Alcala in order to change the displayed content without any user input in the middle of reproduction as disclosed in Myslinski. The motivation for doing so would have been to provide a process that enables users to avoid having to constantly switch back and forth to ding a desired content (See Myslinski’s par 0160).

Regarding Claim 3, Alcala in view of Marlow and in further view of Myslinski teaches the limitations contained in parent Claim 1. Alcala further teaches:
wherein the control unit determines, as the first display control, at least one of a character size of the first posting information, a character font of the first  posting information, a scroll speed within the posting information display region, a scroll amount within the posting information display region, an update frequency of the first posting information, a display size of the posting information display region, and a display position of the posting information display region within the screen of the display unit according to at least one of a class of a viewer of the first content, a type of the first content, a screen aspect ratio of the first content, and a display size of the content display region (Alcala in par 0092 - 0093 and Fig. 4, teaches that social network server 424 and/or control circuitry 304 may tailor the appearance of a user profile based on the identify of the user accessing the user profile or the type of user equipment device accessing the user profile. Further, a user profile viewed on a mobile device may contain less information than a user profile viewed on a device with a larger screen size such as a laptop. Scroll bar 518 next to post region 504 allows a user to scroll to see additional posts in post region 504). Accordingly, Alcala teaches the control circuitry determine the display size in order to display the content and the amount of content in order to provide a scroll bar.

Regarding Claim 8, Alcala in view of Marlow and in further view of Myslinski teaches the limitations contained in parent Claim 1. Alcala further teaches:
wherein the control unit limits, as the second display control, a display of the first content on the content display region according to a class of a poster of the first posting information displayed on the posting information display region (Alcala in par 0092, teaches that social network server and/or control circuitry may tailor the appearance of a user profile based on the identify of the user accessing the user profile or the type of user equipment device accessing the user profile. For example, 

Regarding Claim 9, Alcala in view Marlow and in further view of Myslinski teaches a posting system comprising:
the information processing device according to claim 1 (See the above rejection for claim 1); and 
a posting information management server that associates posting time information with the first posting information and manages the posting time information and the first posting information, the posting time information representing a time at which the first posting information was posted from the information processing device (Alcala in par 0085 – 0086, teaches that a user may generate social network content by, e.g., entering text, uploading a file or interacting with the social network. Social network content is received by control circuitry, which stores the received social network content with any additional data for describing the social network content, such as its sender, recipient, visibility, time received, etc. in user database).

Regarding Claim 10, this claim merely recites a method to be executed by the information processing device as disclosed in Claim 1. Accordingly, Alcala in view Marlow and in further view of Myslinski discloses/teaches every limitation of Claim 10, as indicated in the above rejection of claim 1.

Regarding Claim 11, this claim merely recites a non-transitory computer-readable recording medium storing a program that cause a computer to function as the information processing device as disclosed in Claim 1. Accordingly, Alcala in view of Marlow and in further view of Myslinski discloses/teaches every limitation of Claim 11, as indicated in the above rejection of Claim 1.

Regarding Claim 27, Alcala in view of Marlow and in further view of Myslinski teaches the limitations contained in parent Claim 1. Alcala further teaches:
wherein the number of pieces of the first posting information includes a number of like postings indicating agreement or a positive opinion (Alcala in par 0082, further teaches that a user of a social network may post social network content to his user profile or another user’s profile. The term “social network content” should be understood to mean any electronically viewable content such as reactions to social network content (e.g., likes, dislikes, comments, shares, ratings, etc.). Alcala in par 0086, further teaches that social network content can be promulgated across the network by its users. When a first user adds social network content to the social network the social network content may be visible to one or more users of the social network. The second user can make the social network content available by, for example, reposting the social network content, sending a message containing the social content, posting a link to the content, reacting the social network content (e.g., liking, disliking, rating or commenting on the content).

Regarding Claim 30, Alcala in view of Marlow and in further view of Myslinski teaches the limitations contained in parent Claim 1. Marlow further teaches:
wherein the first content is a first program of a first channel, and the second content is a second program of a second channel different from the first channel (Marlow in par 0232, further teaches social networking system 160 may detect the requested recommendation. The information may include, for example, what the users are doing, posts of the users, likes of the users, mutual friends of the users, posts or likes by mutual friends of the users, etc. Marlow in par 0278 and Fig. 29 and 30, further teaches that user 101 may interact with channel switching mobile app 2910 on mobile device 840 to control what is viewed in TV 830. The channel switching mobile app may display recommendation for the user. Channel switching mobile app 2910 may include a button or link for each show that a user may press or otherwise interact with to begin watching the show).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Marlow with the teaching as in Alcala in order to change the displayed content in response to received suggestions as disclosed in Marlow. The motivation for doing so would have been to provide a process in which a computing system provide to the user an ordered list of content based on feedback received for the content and allow the user to watch a popular show within his/her friends (See Marlow’s par 0258).

Claims 2 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alcala in view of Marlow, in further view of Myslinski and in further view of Kubota (US 2005/0093886).

Regarding Claim 2, Alcala in view of Marlow and in further view of Myslinski teaches the limitations contained in parent Claim 1. 
However, Alcala in view of Marlow and in further view of Myslinski does not specifically disclose wherein the control unit determines a luminance of the first posting information and a color tone of the first posting information according to a luminance of the first content and a color tone of the first content. 
Kubota in par 0053 – 0058 and Fig. 6, teaches a method for correct the level of brightness (exposure). Kubota further discloses that in addition to determining the average brightness of the overall screen, a center weighted method may be employed and, as shown in Fig. 7, the average brightness value may be determined by placing emphasis on the data of the center weighted area CA (c.f. Fig. 8) in relation to the peripheral portion of the overall screen. Kubota in par 0156, further teaches that “center weighted photometry” may be conducted by integrating the brightness value by laying emphasis on the data at the center in relation to the periphery, and performing level adjustment based on such integrated value.
Accordingly, while Alcala provides the user with a plurality of regions, wherein at least one region can be a post region, Kubota teaches a method that can set the brightness of one region in relation to the other regions around the focus area.


Regarding Claim 18, Alcala in view of Marlow and in further view of Myslinski teaches the limitations contained in parent Claim 1.
However, Alcala in view of Marlow and in further view of Myslinski does not specifically disclose wherein the control unit determines a display position of the posting information display region within the screen of the display unit according to a screen aspect ratio of the first content.
Kubota in par 0045 – 0046, teaches that the display screen is divided into a plurality of display areas without any gaps in a predetermined aspect ratio according to the screen aspect ratio of the synthesized image display device 19, and the cutout size is determined in a state of maintaining the aspect ratio of the respective divided sizes. For example, when the screen aspect ratio is 16:9, the image is divided in a predetermined aspect ratio, the minimum unit is made to be 4:2.25 for instance, and the respective cutout images are determined thereby.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Kubota with the teaching as in Alcala, Marlow and Myslinski in order to place focus in a particular area of the screen. The motivation for .

Claims 4 and 21– 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alcala in view of Marlow, in further view of Myslinski and in further view of Kumar et al. (US 2009/0199230) (hereinafter, Kumar).

Regarding Claim 4, Alcala in view of Marlow and in further view of Myslinski teaches the limitations contained in parent Claim 1. 
However, Alcala in view of Marlow and in further view of Myslinski does not specifically disclose wherein the control unit determines, as the first display control, at least one of a character size and a character font of the first posting information according to at least one of a character size and a character font displayed in the first content. 
Kumar teaches a method for delivery of multimedia data that includes a plurality of media devices coupled to each other via a network. Kumar in par 0140, further teaches that the search engine and logical filter determines a text presentation scheme. The text presentation scheme includes such data as the text font size and text font color to be used, which are represented in a vector form. The determined text font size and the text font color may be selected so as to produce good readability of the text on the determined background and good subjective perception of the text attributes as suitable for the given color scheme vector and video color scheme vector.
 Accordingly, Kumar teaches a method that determines the font size and color associated with text.


Regarding Claim 21, Alcala in view of Marlow and in further view of Myslinski teaches the limitations contained in parent Claim 1. Alcala further teaches:
Alcala in par 0092 - 0093 and Fig. 4, teaches that social network server 424 and/or control circuitry 304 may tailor the appearance of a user profile based on the identification of the user accessing the user profile or the type of user equipment device accessing the user profile. Further, a user profile viewed on a mobile device may contain less information than a user profile viewed on a device with a larger screen size such as a laptop. Scroll bar 518 next to post region 504 allows a user to scroll to see additional posts in post region 504. Accordingly, Alcala teaches the control circuitry determine the display size in order to display the content and the amount of content in order to provide a scroll bar.
However, Alcala in view of Marlow and in further view of Myslinski does not specifically disclose wherein the control unit determines a display size of the posting information display region and a display position of the posting information display region within the screen of the display unit according to a type of the first content.

Thus, Alcala in view of Marlow and in further view of Kumar teaches or suggests wherein the control unit determines a display size of the posting information display region and a display position of the posting information display region within the screen of the display unit according to a type of the first content.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Kumar with the teaching as in Alcala, Marlow and Myslinski to determine data associated with text in a network. The motivation for doing so would have been to determine data associated with text in a network in order to provide text with good readability and good subjective perception of the text attributes (See Kumar’s paragraph 0140).

Regarding Claim 22, Alcala in view of Marlow and in further view of Myslinski teaches the limitations contained in parent Claim 1. Alcala further teaches:
Alcala in par 0092 - 0093 and Fig. 4, teaches that social network server 424 and/or control circuitry 304 may tailor the appearance of a user profile based on the . Scroll bar 518 next to post region 504 allows a user to scroll to see additional posts in post region 504. Accordingly, Alcala teaches the control circuitry determine the display size in order to display the content and the amount of content in order to provide a scroll bar.
However, Alcala in view of Marlow and in further view of Myslinski does not specifically disclose wherein the control unit determines a character size of the first posting information, a display size of the posting information display region, and a display position of the posting information display region within the screen of the display unit according to a type of the first content.  
Kumar teaches a method for delivery of multimedia data that includes a plurality of media devices coupled to each other via a network. Kumar in par 0140, further teaches that the search engine and logical filter determines a text presentation scheme. The text presentation scheme includes such data as the text font size and text font color to be used, which are represented in a vector form. The determined text font size and the text font color may be selected so as to produce good readability of the text on the determined background and good subjective perception of the text attributes as suitable for the given color scheme vector and video color scheme vector.
Thus, Alcala in view of Marlow in further view of Myslinski and in further view of Kumar teaches or suggests wherein the control unit determines a character size of the first posting information, a display size of the posting information display region, and a display position of the posting information display region within the screen of the display unit according to a type of the first content.  
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Kumar with the teaching as in Alcala, Marlow and Myslinski to determine data associated with text in a network. The motivation for doing so would have been to determine data associated with text in a network in order to provide text with good readability and good subjective perception of the text attributes (See Kumar’s paragraph 0140).

Regarding Claim 23, Alcala in view of Marlow and in further view of Myslinski teaches the limitations contained in parent Claim 1. Alcala further teaches:
Alcala in par 0092 - 0093 and Fig. 4, teaches that social network server 424 and/or control circuitry 304 may tailor the appearance of a user profile based on the identification of the user accessing the user profile or the type of user equipment device accessing the user profile. Further, a user profile viewed on a mobile device may contain less information than a user profile viewed on a device with a larger screen size such as a laptop. Scroll bar 518 next to post region 504 allows a user to scroll to see additional posts in post region 504.
However, Alcala in view of Marlow and in further view of Myslinski does not specifically disclose wherein the control unit determines a character size of the posting information, a character font of the first posting information, a scroll speed within the posting information display region, a scroll amount within the posting information display region, an update frequency of the first posting information, a display size of the posting information display region, and a display position of the posting information display region within the screen of the display unit according to a type of the first content.
Kumar teaches a method for delivery of multimedia data that includes a plurality of media devices coupled to each other via a network. Kumar in par 0016, further teaches that the method may include determining at least one text property of the advertisement selected from the group consisting of: font size, text color, scroll speed, and text length. Kumar in par 0140, further teaches that the search engine and logical filter determines a text presentation scheme. The text presentation scheme includes such data as the text font size and text font color to be used, which are represented in a vector form. The determined text font size and the text font color may be selected so as to produce good readability of the text on the determined background and good subjective perception of the text attributes as suitable for the given color scheme vector and video color scheme vector. Kumar in par 0141, further teaches that text presentation scheme may include certain text presentation attributes such as, for example, a text scroll speed vector. 
Thus, Alcala in view of Marlow, in further view of Myslinski and in further view of Kumar teaches or suggests wherein the control unit determines a character size of the posting information, a character font of the first posting information, a scroll speed within the posting information display region, a scroll amount within the posting information display region, an update frequency of the first posting information, a display size of the posting information display region, and a display position of the posting information display region within the screen of the display unit according to a type of the first content.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Kumar with the teaching as in Alcala, Marlow and Myslinski to determine data associated with text in a network. The motivation for doing so would have been to determine data associated with text in a network in order to provide text with good readability and good subjective perception of the text attributes (See Kumar’s paragraph 0140).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alcala in view Marlow, in further view of Myslinski, in further view of White (US 2014/0013196) and in further view of Sterner et al. (hereinafter, Sterner) (US 2007/0294622).

Regarding Claim 13, Alcala in view of Marlow and in further view of Myslinski teaches the limitations contained in parent Claim 1.
However, Alcala in view of Marlow and in further view of Myslinski does not specifically disclose a timer that measures a current time, wherein the control unit determines whether the current time measured by the timer is within a period during which display of the first content on the content display region is temporarily stopped and a commercial message is displayed on the content display region.
White teaches a method for providing an on-screen alert during playback of content where the alert permits the user to connect to one of the characters shown or referred to in a web video (See White’s Abstract). White in par 0034, further teaches 
Accordingly, White teaches the presentation of an overlay window while the user is viewing a video and the video may be automatically paused or suspended until the user take a further action. Therefore, White by waiting during a period of time for the user to take an action, teaches or suggests the determination that the video is temporarily stopped and a commercial message (on-screen alert) is displayed. Additionally, White by measuring the time in order to provide the alert on the predetermined time reference, implicitly suggest the user of a timer.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of White with the teaching as in Alcala, Marlow and Myslinski to temporarily pause a video when the user is presented with an overlay window. The motivation for doing so would have been to provide to the user with a 
However, Alcala in view of Marlow, in further view of Myslinski and in further view of White does not specifically disclose wherein the control unit enlarges, as the first display control, a display size of the posting information display region while the current time measured by the timer is within the period. 
Sterner teaches a method for handling an online video for property commerce over the internet and associating viewpoints with the video (See Sterner's abstract and par 0002). Sterner in par 0175 and Fig. 6, further teaches that the comment area 606 may respond to interaction by a client or other function. The comment area 606 may normally be hidden, minimized, or otherwise obscured in the GUI. The comment area 606 may then appear (e.g., pop up) on the screen when a client places a mouse over a cue point location indicator 616. Sterner in par 0237 and Fig. 11C, further teaches that the comment area 1186 may display text, images, video, or other information describing or adding to the footage seen in the video footage area. The comment area 1186 may be a pop-up field, which appears in any part of the video playback screen for any desirable reason. The comment area 1186 may appear whenever a cue point location is reached. For example, when the video playback reaches the time position associated with a given cue point, the comment area 1186 may appear, showing comment information relating to the associated cue point. The comment area 1186 may continue to display on the video playback screen for some predetermined duration or for some useful duration. Sterner in par 0301 and Fig. 19C, further teaches that the video frame 1962 is configured to play the montage video file and related information, and to allow 
Accordingly, as shown in the figure 19C, the screen 1972 includes a comment area in addition to the star that warn the user about the auction. 
White teaches a method that at certain point during a video warns the user and pause the video for a period of time, while Sterner teaches that when a particular point during the video, a comment area may appear to the user. Therefore, the combination of Alcala, Marlow, Myslinski, White and Sterner teaches or suggests wherein the control unit enlarges, as the first display control, a display size of the posting information display region while the current time measured by the timer is within the period.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Sterner with the teaching as in Alcala, Marlow, Myslinski and White to temporarily pause a video when the user is presented with a comment window. The motivation for doing so would have been to improve e-commerce relationships between buyers and sellers by allowing the method to receive, display or associate comments with a particular point of the video (See Sterner par 0004 and 0015).

Claim 16 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alcala in view Marlow, in further view of Myslinski and in further view of Avi Itzkovitch in “Designing for device orientation: from portrait to landscape” published August 10, 2012 (hereinafter, Avi).

Regarding Claim 16, Alcala in view of Marlow and in further view of Myslinski teaches the limitations contained in parent Claim 1.
However, Alcala in view of Marlow and in further view of Myslinski does not specifically disclose wherein the display unit is configured to operate in a vertical display state and a horizontal display state, a size of the content display region in a case in which the display unit is in the horizontal display state is larger than the size of the content display region in a case in which the display unit is in the vertical display state, the control unit, executing the first display control, does not display a communication icon in the case in which the display unit is in the horizontal display state, and displays the communication icon in the case in which the display unit is in the vertical display state, the communication icon indicating a communication state of receiving the first posting information, and the communication icon being an indicator indicating a communication environment by a communication means to be used when the posting is acquired, and the communication means comprises a communication unit that is connected to at least one of a wireless communication network and an internet.
Avi in page 1, teaches that the accelerometer embedded in the smart device is typically used to align the screen depending on the orientation of the device, i.e. when switching between portrait and landscape modes. This capability provides great opportunities to create better user experiences because it offers an additional layout 
As shown in page 4, the application cardmunch in portrait mode, shows a status bar that includes icons associated with the user’s device such as, network signal strength symbol (communication icon), provider, time, battery. However, when the user is in landscape mode the status bar is hidden. 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Avi with the teaching as in Alcala, Marlow and Myslinski in order to change the presentation mode of the display unit. The motivation for doing so would have been to provide the user with the capability of switching presentation mode, this capability provides great opportunities to create better user experiences because it offers an additional layout with a simple turn of a device, and without pressing any buttons (See Avi’s page 1).

Regarding Claim 17, Alcala in view of Marlow and in further view of Myslinski teaches the limitations contained in parent Claim 1. 
However, Alcala in view of Marlow and in further view of Myslinski does not specifically disclose wherein the display unit is configured to operate in a vertical display state and a horizontal display state, a size of the content display region in a case in which the display unit is in the horizontal display state is larger than the size of the content display region in a case in which the display unit is in the vertical display state, the control unit, executing the first display control, does not display a communication icon in the case in which the display unit is in the horizontal display state, and displays the communication icon in the case in which the display unit is in the vertical display state, the communication icon indicating a communication state of receiving the first posting information, and the communication icon being an indicator indicating a communication environment by a communication means to be used when the posting is acquired, and the communication icon is an icon in which a communication state is represented by levels 1 to 3.
Avi in page 1, teaches that the accelerometer embedded in the smart device is typically used to align the screen depending on the orientation of the device, i.e. when switching between portrait and landscape modes. This capability provides great opportunities to create better user experiences because it offers an additional layout with a simple turn of a device, and without pressing any buttons. Avi in page 3, further teaches that YouTube’s mobile application is a great example of device orientation design. Portrait mode (vertical display state) offers a feature-rich interface for video 
As shown in page 4, the application cardmunch in portrait mode, shows a status bar that includes icons associated with the user’s device such as, network signal strength symbol (communication icon), type of internet network (3G) (communication icon), provider, time and battery icon. Wherein, it is well known in the art that the mobile communication network bars signifies the strength of the network, where no bars means no signal and full bars means excellent signal.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Avi with the teaching as in Alcala, Marlow and Myslinski in order to change the presentation mode of the display unit. The motivation for doing so would have been to provide the user with the capability of switching presentation mode, this capability provides great opportunities to create better user experiences because it offers an additional layout with a simple turn of a device, and without pressing any buttons (See Avi’s page 1).

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alcala in view of Marlow, in further view of Myslinski, in further view of Kubota and in further view of Kumar.

Regarding Claim 19, Alcala in view of Marlow and in further view of Myslinski teaches the limitations contained in parent Claim 1. Alcala further teaches:
Alcala in par 0092 - 0093 and Fig. 4, teaches that social network server 424 and/or control circuitry 304 may tailor the appearance of a user profile based on the identification of the user accessing the user profile or the type of user equipment device accessing the user profile. Further, a user profile viewed on a mobile device may contain less information than a user profile viewed on a device with a larger screen size such as a laptop. Scroll bar 518 next to post region 504 allows a user to scroll to see additional posts in post region 504.
However, Alcala in view of Marlow and in further view of Myslinski does not specifically disclose wherein the control unit determines a character size of the first posting information, a character font of the first posting information, and a display position of the posting information display region according to a screen aspect ratio of the first content.
Kubota in par 0045 – 0046, teaches that the display screen is divided into a plurality of display areas without any gaps in a predetermined aspect ratio according to the screen aspect ratio of the synthesized image display device 19, and the cutout size is determined in a state of maintaining the aspect ratio of the respective divided sizes. For example, when the screen aspect ratio is 16:9, the image is divided in a 
Kubota in par 0053 – 0058 and Fig. 6, teaches a method for correct the level of brightness (exposure). Kubota further discloses that in addition to determining the average brightness of the overall screen, a center weighted method may be employed and, as shown in Fig. 7, the average brightness value may be determined by placing emphasis on the data of the center weighted area CA (c.f. Fig. 8) in relation to the peripheral portion of the overall screen. Kubota in par 0156, further teaches that “center weighted photometry” may be conducted by integrating the brightness value by laying emphasis on the data at the center in relation to the periphery, and performing level adjustment based on such integrated value.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Kubota with the teaching as in Alcala, Marlow and Myslinski in order to place focus in a particular area of the screen. The motivation for doing so would have been to provide the user with a method that place emphasis in a particular region of the screen (See Kubota’s par 0058).
However, Alcala in view of Marlow, in further view of Myslinski and in further view of Kubota does not specifically disclose the font size and color associated with the text.
Kumar teaches a method for delivery of multimedia data that includes a plurality of media devices coupled to each other via a network. Kumar in par 0140, further teaches that the search engine and logical filter determines a text presentation scheme. The text presentation scheme includes such data as the text font size and text font color to be used, which are represented in a vector form. The determined text font size and 
 Accordingly, Kumar teaches a method that determines the font size and color associated with text.
Thus, Alcala in view of Marlow, in further view of Myslinski, in further view of Kubota and in further view of Kumar teaches or suggests wherein the control unit determines a character size of the first posting information, a character font of the first posting information, and a display position of the posting information display region according to a screen aspect ratio of the first content.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Kumar with the teaching as in Alcala, Marlow, Myslinski and Kubota to determine data associated with text in a network. The motivation for doing so would have been to determine data associated with text in a network in order to provide text with good readability and good subjective perception of the text attributes (See Kumar’s paragraph 0140).

Regarding Claim 20, Alcala in view of Marlow and in further view of Myslinski teaches the limitations contained in parent Claim 1. Alcala further taches:
Alcala in par 0092 - 0093 and Fig. 4, teaches that social network server 424 and/or control circuitry 304 may tailor the appearance of a user profile based on the identification of the user accessing the user profile or the type of user equipment device accessing the user profile. Further, a user profile viewed on a mobile device may . Scroll bar 518 next to post region 504 allows a user to scroll to see additional posts in post region 504.
However, Alcala in view of Marlow and in further view of Myslinski does not specifically disclose wherein the control unit determines a character size of the first posting information, a character font of the first posting information, a scroll speed within the posting information display region, scroll amount within the posting information display region, an update frequency of the first posting information, a display size of the posting information display region, and a display position of the posting information display within the screen of the display unit according to a screen aspect ratio of the first content.
Kubota in par 0045 – 0046, teaches that the display screen is divided into a plurality of display areas without any gaps in a predetermined aspect ratio according to the screen aspect ratio of the synthesized image display device 19, and the cutout size is determined in a state of maintaining the aspect ratio of the respective divided sizes. For example, when the screen aspect ratio is 16:9, the image is divided in a predetermined aspect ratio, the minimum unit is made to be 4:2.25 for instance, and the respective cutout images are determined thereby. Kubota in par 0053 – 0058 and Fig. 6, teaches a method for correct the level of brightness (exposure). Kubota further discloses that in addition to determining the average brightness of the overall screen, a center weighted method may be employed and, as shown in Fig. 7, the average brightness value may be determined by placing emphasis on the data of the center weighted area CA (c.f. Fig. 8) in relation to the peripheral portion of the overall screen. 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Kubota with the teaching as in Alcala, Marlow and Myslinski in order to place focus in a particular area of the screen. The motivation for doing so would have been to provide the user with a method that place emphasis in a particular region of the screen (See Kubota’s par 0058).
However, Alcala in view of Marlow, in further view of Myslinski and in further view of Kubota does not specifically disclose the font size and color associated with the text.
Kumar teaches a method for delivery of multimedia data that includes a plurality of media devices coupled to each other via a network. Kumar in par 0140, further teaches that the search engine and logical filter determines a text presentation scheme. The text presentation scheme includes such data as the text font size and text font color to be used, which are represented in a vector form. The determined text font size and the text font color may be selected so as to produce good readability of the text on the determined background and good subjective perception of the text attributes as suitable for the given color scheme vector and video color scheme vector. Kumar in par 0141, further teaches that text presentation scheme may include certain text presentation attributes such as, for example, a text scroll speed vector. 
Accordingly, Alcala in view of Marlow, in further view of Myslinski and in further view of Kubota and in further view of Kumar teaches or suggests wherein the control unit determines a character size of the first posting information, a character font of the first posting information, a scroll speed within the posting information display region, scroll amount within the posting information display region, an update frequency of the first posting information, a display size of the posting information display region, and a display position of the posting information display within the screen of the display unit according to a screen aspect ratio of the first content. 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teaching of Kumar with the teaching as in Alcala, Marlow, Myslinski and Kubota to determine data associated with text in a network. The motivation for doing so would have been to determine data associated with text in a network in order to provide text with good readability and good subjective perception of the text attributes (See Kumar’s paragraph 0140).

Response to Arguments
Applicant’s arguments, see pages 2 – 4, filed 01/19/2022, with respect to the rejection(s) of claim(s)1, 10 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alcala, Marlow and Myslinski.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176